UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 98-7141



WILLIAM LEE SCOTT,

                                             Petitioner - Appellant,

          versus


NORTH  CAROLINA   ATTORNEY   GENERAL;  JOSEPH
PICKELSIMER, Superintendent; PIEDMONT CORREC-
TIONAL INSTITUTION; MACK JARVIS, Secretary of
Correction,

                                            Respondents - Appellees.



Appeal from the United States District Court for the Middle Dis-
trict of North Carolina, at Durham. James A. Beaty, Jr., District
Judge. (CA-97-1158-1)


Submitted:   February 23, 1999            Decided:   October 13, 1999


Before NIEMEYER, HAMILTON, and LUTTIG, Circuit Judges.


Dismissed by unpublished per curiam opinion.


William Lee Scott, Appellant Pro Se. Clarence Joe DelForge, III,
OFFICE OF THE ATTORNEY GENERAL OF NORTH CAROLINA, Raleigh, North
Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     William Lee Scott seeks to appeal the district court’s order

denying relief on his petition filed under 28 U.S.C.A. § 2254 (West

1994 & Supp. 1998).   We have reviewed the record and the district

court’s opinion accepting the recommendation of the magistrate

judge and find no reversible error.    Accordingly, we deny Scott’s

motion to proceed in forma pauperis, deny a certificate of ap-

pealability, and dismiss the appeal on the reasoning of the dis-

trict court.   Scott v. North Carolina Attorney Gen., No. CA-97-

1158-1 (M.D.N.C. June 24, 1998).     We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.




                                                          DISMISSED




                                 2